Exhibit 10.25.1

Bayer HealthCare

AMENDMENT

AMENDMENT NUMBER 1 TO THE MANUFACTURINGIN AGREEMENT DATED February 6, 2008
BETWEEN CUMBERLAND PHARMACEUTICALS INC. (“COMPANY”) AND BAYER HEALTHCARE LLC,
ANIMAL HEALTH DIVISION (“BAYER”)

 

 

EFFECTIVE DATE:

The Effective Date of this Amendment is January 19, 2009.

 

 

BACKGROUND:

The Parties wish to modify the Toll Manufacturing Agreement, dated February 6.
2008 (the “Agreement”), to revise terms as provided herein.

NOW, THEREFORE, in consideration of the above premises and the covenants set
forth in this Amendment, the Agreement shall be and hereby is amended so that,
on and after the Amendment Effective Date, the Agreement between the Parties
shall be as modified in this Amendment.

 

 

AGREEMENT:

x  Yes    ¨  No Are Sections hereby amended and replaced in their entirety? If
yes, specify Section(s) and describe the new terms:

Section 3.2 is hereby amended and replaced in Its entirety to read: Within seven
(7) days after execution of this Amendment to the Agreement and thereafter
monthly within seven days of that respective month, Cumberland shall provide
non-binding forecasts by month for the immediately succeeding twelve (12) month
period. To ensure timely delivery of product, Bayer may need to purchase certain
components requiring longer lead times (i.e., vials and stoppers) well in
advance of proposed delivery dates. In the event that Cumberland does not
fulfill its purchase forecasts, Cumberland agrees to reimburse Bayer for any
such components bought in reliance on the immediately preceding four months
forecasted by Cumberland.

¨  Yes    x  No Are there Additional Terms to the Agreement? If yes, specify and
describe the new terms:

 

 

Additional Terms:                                                               
                                         
                                         
                                                                    

 

 

 

 

 

 

 

 

 

 

All other provisions of the Agreement not expressly modified by this Amendment
shall remain in full force and effect.

 

 

SIGNATURES:

By signing below, the undersigned acknowledge that they have read and
understand, and agree to be legally bound by the terms of this Amendment and the
Amended Agreement. If a person is signing below on behalf of an entity or
another person, the person signing has been properly authorized and empowered to
sign this Amendment on behalf of that entity or other person and to bind that
entity or other person to this Agreement.

 

Cumberland Pharmaceuticals Inc.     BAYER HEALTHCARE LLC By:  

/s/ A.J. Kazimi

    By:  

/s/ Detlef Mathes

Name:   A.J. Kazimi     Name:   Detlef Mathes Title:   Chief Executive Officer  
  Title   VP Operations Date:   2/26/09     Date:   3/3/09

 

AMENDMENT

 

  

1

 

  

Digitally signed by Cynthia Hughes-Coons

DN:cn=Cynthia Hughes-Coons, c=US, o=Bayer

HealthCare, ou=Animal Health Division

Reason: Approved as to legal form

Date: 2009.02.25 12:22:18 -06 ‘00’